In an action to recover damages for personal injuries, etc., in which the defendant and third-party plaintiff New York City Transit Authority brought a third-party action for indemnification the third-party defendants appeal from an order of the Supreme Court, Kings County (Rader, J.), dated October 15, 1987, which, inter alia, limited the evidence of a settlement between the plaintiffs John and Carol Pellegrino and the New York City Transit Authority which could be introduced upon the trial of the indemnity claim.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from is an evidentiary ruling. This court has previously held that such a ruling, even when made "in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission” (Cotgreave v Public Adm’r of Imperial County, *71091 AD2d 600, 601; see also, Mauro v Village of Freeport, 113 AD2d 876). Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.